UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):June 11, 2015 LHC GROUP, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-33989 71-0918189 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 420 West Pinhook Rd., Suite A Lafayette, LA 70503 (Address of Principal Executive Offices, including Zip Code) (337) 233-1307 (Registrant's telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The following matters were acted upon at the 2015 Annual Meeting of Stockholders held on June 11, 2015: 1. Election of Directors. On the election of three (3) nominees to serve as Class I directors of the Company for a term of three (3) years, expiring at the 2018 Annual Meeting of Stockholders: Name For Withhold Authority Broker Non-vote Monica F. Azare John B. Breaux Dan S. Wilford 2. Executive Compensation Advisory Vote: Votes regarding an advisory (non-binding) vote approving executive compensation were as follows: For Against Abstain Broker Non-vote 3. Ratification of Selection of Public Accounting Firm. On the ratification of the selection of KPMG, LLP to serve as the independent registered public accounting firm for the Company for the fiscal year ending December 31, 2015: For Against Abstain Broker Non-vote - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LHC GROUP, INC. By: /s/ Dionne E. Viator Dionne E. Viator Executive Vice President and Chief Financial Officer Dated: June 12, 2015
